UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): April 15, 2015 SAN LOTUS HOLDING INC. ( Exact name of registrant as specified in its charter) Nevada 333-176694 45-2960145 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) Suite 23, 3301 Spring Mountain Rd Las Vegas, Nevada 89102 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: 702-776-8066 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ◻ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ◻ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ◻ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ◻ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01Entry Into A Material Definitive Agreement. Letter of Intent between San Lotus Holding Inc. and He Ping Zhen Development Ltd. On April 15, 2015, we and He Ping Zhen Development Ltd. (the "He Ping") , a China Limited Corporation, entered into a non-binding letter of intent (the "LOI") , attached herein as Exhibit 10.1, to jointly develop the tourism and travel of He Ping Zhen
